DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, 11, 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. (US 7,407,010 – cited previously) in view of Thompson (US 2003/0045605 – cited previously).
With respect to independent claim 1, Rickman et al. discloses a method comprising:
mixing a resin (col. 5, l. 30-57) with a carrier fluid (col. 3, l. 45-47) and delayed release curing agent particulates (col. 6, l. 24- col. 7, l. 5) to form a treatment fluid (col. 3, l. 45-57), wherein the delayed release curing agent particulates comprise a carrier particulate (col. 4, l. 31-52), a curing agent disposed on the carrier particulate (col. 3, l. 43-45; col. 3, l. 63-66), and a coating disposed on the curing agent (col. 3, l. 66-col. 4, l. 7; col. 9, l. 58- col. 10, l. 11);
introducing the treatment fluid into a subterranean formation (col. 3, l. 19-22; col. 3, l. 31-53)
degrading the coating (col. 9, l. 58-col. 10, l. 11); 
releasing the curing agent, wherein the curing agent reacts with the resin in the subterranean formation (col. 4, l. 3-7, wherein the coating is removed from the surface of the particulate at a desired time such that the curing performance of the resin system is substantially 
curing the resin in the subterranean formation (col. 3, l. 52-58; col. 4, l. 15-20), wherein the carrier particulate and the curing agent have a weight ratio of carrier particulate to curing agent (col. 7, l. 1-5; col. 11, l. 29-31; col. 12, l. 47-50).
Rickman et al. discloses wherein the curing agent may be present in an amount in the range of from about 0.1-5% by weight of the proppant, i.e., carrier particulate.  Although silent to such as a weight ratio of carrier particulate to curing agent, based on the percent range suggested by Rickman et al. and the extensiveness of the weight ratio instantly claimed, it would have been obvious to one having ordinary skill in the art to try a weight ratio of carrier particulate to curing agent as claimed since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed weight ratio as critical and it is unclear if any unexpected results are achieved by using the instantly claimed weight ratio.
Rickman et al. further discloses wherein the coating is capable of inhibiting interaction between the particulates and further, wherein suitable coatings dissolve, degrade or are otherwise removed from the surface of the particulate at a desired time such that the curing performance of the resin system is substantially restored once the partitioning agent, i.e., coating, is substantially 
With respect to depending claim 2, Rickman et al. discloses wherein the method is one that coats particulates for use in hydraulic fracturing and frac-packing (col. 3, l. 19-21).  The reference, further suggests wherein hydrocarbon producing wells are stimulated by hydraulic fracturing treatments wherein a fracturing fluid that includes particulates is pumped into the wellbore at a pressure to create or enhance at least one fracture in the formation (col. 1, l. 9-26).  Although silent within the disclosure of the invention as to where the treatment fluid disclosed is introduced into the formation at or above fracture pressure, since Rickman et al. discloses the use of the treatment fluid for hydraulic fracturing and frac-packing, and, further, suggests wherein it 
With respect to depending claim 4, and new further dependent claim 25, Rickman et al. discloses wherein the carrier comprises a wide variety of particulate materials, including proppant (col. 4, l. 31-52).  The reference further provides an example wherein the curing agent is coated onto a proppant (col. 11, l. 21-36).  Rickman et al. additionally suggests wherein the treatment fluid is used in hydraulic fracturing and frac-packing so as to enhance consolidation performance of coated particulates (col. 3, l. 19-25).  Although silent to wherein the resin cures to form agglomerates of cured resin and proppant in one or more fractures in the subterranean formation, since Rickman et al. in view of Thompson suggests the combination of a resin, a curing agent therefore, and a proppant within as placed within a fracture to cure therein, the cured resin of Rickman et al. would be expected to act in the same manner as claimed, i.e., form agglomerates of cured resin and proppant in the fractures in the subterranean formation having a permeability within the range as claimed.  If there is any difference between the fluid of Rickman et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, with regard to the particular permeability to which the agglomerates cure, the Examiner notes, Rickman et al. discloses wherein the proppants are placed so that they may be used for frac-packing, thereby forming a proppant pack through which hydrocarbons are ultimately to be produced.  The reference additionally suggests wherein multiple sizes of particulates may be used where it is desirable to obtain high proppant pack permeability/conductivity (col. 4, l. 53- col. 5, l. 3).  The Examiner notes the purpose of the agglomerates of the instant application having a permeability within the claimed range is to allow production at a desired production rate as well as provide conductive channels in order to maintain production of the well ([0037]-[0038]).  As such, when placing the cured agglomerates of Rickman et al. into a fracture in order to provide permeable/conductive channels therein to allow for production, it is the position of the Office one having ordinary skill in the art would recognize the optimal permeability to provide thereto in order to ensure production is enabled through the fractures and proppant pack since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed permeability range as critical and it is unclear if any unexpected results are achieved therewith.  Since the cured proppant of Rickman et al. is capable of achieving a permeability/conductivity suitable for producing hydrocarbons, as is the purpose of Applicant, it 
With respect to depending claim 5, Rickman et al. discloses the resin selected from the group as claimed (col. 5, l. 30-57).
With respect to depending claim 6, Rickman et al. discloses wherein the resin is present in the treatment fluid in an amount of 0.1% to about 5% by volume by weight of the proppant (col. 5, l. 53-57), as well as wherein the delayed release curing agent particulates are present in the treatment fluid in an amount of about 0.1% to about 5% by volume by weight of proppant (col. 7, l. 1-5).  The reference further suggests wherein the hardenable resin may be combined in a desired volume ratio of about 1 part hardening agent coated particulates to about 1 part hardenable resin coated particulates, while one skilled in the art would recognize the ratio can vary to suit the application at issue so as to obtain the desired consolidation strength and/or curing time (col. 4, l. 8-20).  Although silent to the presence as by weight of the treatment fluid since Rickman et al. suggests the amounts of each component, as set forth above, and, further provides for wherein one of ordinary skill would recognize suitable ratios to employ, it would have been obvious to one having ordinary skill in the art to determine an amount of resin and delayed release curing agent to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as suggested by Rickman et al., one having ordinary skill would recognize the optimal amount of each to employ based on the desired curing time for the resin and/or consolidation strength.  

With respect to depending claim 8, Rickman et al. discloses wherein the resin comprises an epoxy resin (col. 5, l. 30-37), wherein the curing agent comprises an amine (col. 6, l. 24-41), wherein the carrier particulate comprises silica (col. 4, l. 31-52), and wherein the degrading the coating occurs in the subterranean formation such that the curing agent is released from the carrier particulate and reacts with the resin (col. 3, l. 63- col. 4, l. 7; col. 9, l. 58- col. 11, l. 12).
With respect to depending claim 9, Rickman et al. discloses wherein the particulates may be coated by the resin/curing agent by any suitable method recognized by one skilled in the art; after being coated, the particulates are suspended in a treatment fluid and placed in the subterranean formation (col. 3, l. 38-58).  The referenced further suggests wherein the particulates are pre-coated with the resin/curing agent and may then be coated with the partitioning agent (col. 3, l. 65- col. 4, l. 7), i.e., coating of polyvinylidene chloride in view of Thompson, as set forth above.  As such, Rickman et al. suggests applying the coating to the composite particulate as claimed.  Although silent to explicitly stating where the carrier and curing agent are mixed to form the composite, since Rickman et al. suggests wherein the particulates, i.e., carrier, may be coated with the curing agent by any suitable method so as to form the curing agent coated particulates, i.e., composite particulate, the Examiner hereby takes Official Notice in that it would have been obvious to one having ordinary skill in the art to “mix” the carrier particulate and curing agent as instantly claimed since Rickman et al. clearly suggests combining the two elements and one having ordinary skill would recognize mixing of such components as a suitable mechanism for combining them.
pumped into the wellbore at a pressure to create or enhance at least one fracture in the formation (col. 1, l. 9-26).  Although silent within the disclosure of the invention as to where the treatment fluid disclosed is introduced into the formation using one or more pumps as claimed, since Rickman et al. discloses the use of the treatment fluid for hydraulic fracturing and frac-packing, and, further, suggests wherein it is known to pump fracturing fluids into the formation so as to emplace the proppant particulates contained therein within a fracture, it would have been obvious to one having ordinary skill in the art to use one or more pumps to introduce the fracturing fluid of Rickman et al. into the formation in order to provide sufficient pressure so as to emplace the particulates included therein into a fracture.
With respect to depending claim 12, Rickman et al. discloses mixing the resin, the carrier fluid and the delayed release curing agent particulates in a mixing tank (col. 3, l. 45-58, wherein a blender is disclosed).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Thompson as applied to claim 1 above, and, further in view of Nguyen et al. (US 6,725,931 – cited previously).
Rickman et al. in view of Thompson suggests the method as set forth above with respect to independent claim 1, wherein Rickman et al. discloses the resin cures to consolidate and prevent proppant flow back (col. 2, l. 25-40).  The reference, however, fails to disclose wherein the resin cures to consolidate formation particulates as claimed.  Nguyen et al. teaches methods .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Thompson as applied to claim 1 above, and, further in view of McDaniel et al. (US 6,406,789 – cited previously).
Rickman et al. in view of Thompson suggests the method as set forth above with respect to independent claim 1, wherein Rickman et al. discloses the particulates may be coated by the resin/curing agent by any suitable method recognized by one skilled in the art; after being coated, the particulates are suspended in a treatment fluid and placed in the subterranean formation (col. 3, l. 38-58).  The referenced further suggests wherein the particulates are pre-coated with the resin/curing agent and may then be coated with the partitioning agent (col. 3, l. 65- col. 4, l. 7), i.e., coating of polyvinylidene chloride, in view of Thompson, as set forth above. Rickman et al. further suggests wherein the particulate onto which the curing agent may be coated can be selected from a wide variety of materials, including polymer materials, as well as composite materials prepared from a binder and a filler particulate (col. 4, l. 31-52).  The reference,  particulate, a water soluble polymer and the curing agent to form a mixture, and extruding such a mixture to form a composite particulate, and then applying the coating thereto.
McDaniel et al. teaches composite proppant particulates prepared by mixing filler/carrier particles (col. 7, l. 50-col. 8, l. 57) with polymeric material and a curable resin/curing agent (col. 6, l. 60 – col. 7, l. 20; wherein a combination of resins is disclosed; col. 11, l. 45-col. 12, l. 13, wherein solubility is suggested) and formed by extruding the mixture (col. 17, l. 1-4).  The such formed composite particle may then be sent to a coating apparatus (col. 1, l. 44-60).  McDaniel et al. further suggests wherein the composite core may include a curable resin (col. 15, l. 8-10; col. 17, l. 66- col. 18, 1. 11), thereby suggesting the resinous component of the core as one component of a two component system.  
	Since Rickman et al. discloses wherein the particulates may be coated by the resin/curing agent by any suitable method recognized by one skilled in the art, as well as wherein the particulates may be a composite, and McDaniel et al. suggests a method of extruding a mixture of one component of a two component curable resin with a filler/carrier particulate and polymer, wherein such a formed particle may be subsequently coated, it would have been obvious to one having ordinary skill in the art to try extruding a mixture of a carrier particulate, polymer and the curing agent, i.e. one component of the curable resin system of Rickman et al., in order to form a proppant particulate that can thus be used for such purposes in the method of Rickman et al., in view of Thompson, in combination with serving as a carrier for the curing agent suggested therein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Thompson as applied to claim 1 above, and, further in view of Blackburn et al. (US 2008/0217010 – cited previously).
Rickman et al. discloses the method as set forth above with respect to independent claim 1 wherein the particulates are disclosed as coated by any suitable method recognized by one of ordinary skill in the art (col. 3, l. 38-40); the reference further suggests wherein the partitioning agent coating is then applied to the particulates (col. 3, l. 66- col. 4, l. 7).  Rickman et al., however, fails to disclose wherein the delayed release curing agent particulates are prepared by mixing components comprising the carrier particulate, a water soluble polymer and the curing agent to form a mixture and extruding the mixture as claimed.  Blackburn et al. teaches methods of preparing a proppant that comprises a blend of reinforcing agents, i.e., the carrier particulate, polymers and resins ([0025]), wherein the particulate proppant may be formed by an extruder, such as a screw extruder ([0044]).  Since Rickman et al. suggests wherein the particulates, may be coated with the resin by any suitable method and Blackburn et al. teaches an extruder as used to mix and form particulates comprising a polymer, resin and carrier, it would have been obvious to one having ordinary skill in the art to mix the components of Rickman et al. as suggested by Blackburn et al. and send such components through an extruder to form the composite particulate and to then coat the composite particulate with the partitioning agent coating applied by Rickman et al., in view of Thompson since mixing of composite particulate components prior to extrusion is a known method suitable for forming proppant used in the art.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Thompson.
With respect to independent claim 21, Rickman et al. discloses a method comprising:

Rickman et al. discloses wherein the curing agent may be present in an amount in the range of from about 0.1-5% by weight of the proppant, i.e., carrier particulate.  Although silent to such as a weight ratio of carrier particulate to curing agent, based on the percent range suggested by Rickman et al. and the extensiveness of the weight ratio instantly claimed, it would have been obvious to one having ordinary skill in the art to try a weight ratio of carrier particulate to curing agent as claimed since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent 
Rickman et al. further discloses wherein the coating is capable of inhibiting interaction between the particulates and suitable coatings dissolve, degrade or are otherwise removed from the surface of the particulate at a desired time such that the curing performance of the resin system is substantially restored once the partitioning agent is substantially removed (col. 3, l. 63- col. 4, l. 7).  The partitioning agent may be one that dissipates more slowly in the presence of the treatment fluid (col. 9, l. 58- col. 10, l. 47).  Although silent to wherein the coating comprises polyvinylidene chloride, Thompson teaches encapsulants/coatings that may be applied to downhole treatment chemicals for the purpose of allowing the treatment chemical to partition into the fluid over time; exemplary coatings that may be used include polyvinylidene chloride ([0092]).  Such coatings are further suggested as enabling the release of the treatment chemical some time after the chemical is displaced downhole and into the formation so as to allow transport of proppant into the subterranean formation ([0090]).  Since Rickman et al. discloses the desire to transport particulates downhole and additionally, into a hydraulic fracture as proppant, wherein the proppant is to be consolidated therein, wherein a coating is applied to the liquid hardenable resin so as to prevent premature interactions thereof with the liquid hardening agent, it would have been obvious to one having ordinary skill in the art to try a coating of polyvinylidene chloride as suggested by Thompson as a coating for the liquid hardening agent of Rickman et al. in order to prevent premature reaction of the liquid hardening agent with the liquid hardenable resin prior to placement of the proppant within the fracture.

With respect to depending claim 23, Rickman et al. provides an example wherein the curing agent is coated onto a proppant (col. 11, l. 21-36).  Rickman et al. additionally suggests wherein the treatment fluid is used in hydraulic fracturing and frac-packing so as to enhance consolidation performance of coated particulates/proppants (col. 3, l. 19-25).  Although silent to wherein the resin cures to form agglomerates of cured resin and proppant in one or more fractures in the subterranean formation, since Rickman et al. suggests the combination of a resin, a curing agent therefore, and a proppant within as placed within a fracture to cure therein, the cured resin of Rickman et al. would be expected to act in the same manner as claimed, i.e., form agglomerates of cured resin and proppant in the fractures in the subterranean formation.  If there is any difference between the fluid of Rickman et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
Allowable Subject Matter
Claims 13 and 15-17 are allowed.
Response to Arguments
Applicant’s arguments and amendments with respect to the 35 USC 112 (a) and (b) rejections as set forth in the previous office action have been fully considered and are persuasive.  The 35 USC 112 rejections as set forth therein have been withdrawn. 
Applicant's arguments with respect to the rejections of claims over the prior art as set forth in the previous office action have been fully considered; the Examiner notes, Vo has been removed from the rejection as the claim has been amended to remove the limitations for which the reference was cited.  
Applicant’s arguments as they pertain to Rickman, however, are not persuasive.  Applicant asserts Rickman teaches away from “mixing a resin with a carrier fluid” as recited in independent claims 1 and 21 since Rickman teaches to use a liquid hardenable resin coated particle along with a liquid hardening agent coated particle.  Applicant asserts the claimed treatment fluid comprises the resin mixed directly with the carrier fluid.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the resin directly with the carrier fluid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s claims require “mixing a resin with a carrier fluid.”  The form thereof is not explicitly stated.  For example, the claims do not require mixing a liquid resin with a carrier fluid.  Additionally, nothing in the instant claim precludes the placement of the resin on a particle that is mixed with a carrier fluid.  As such, it is the position of the Office that Rickman’s addition of the hardenable resin to the carrier fluid when placed on the particulate provides for the invention as claimed.
Should Applicant desire to clarify mixing of a liquid resin/first mixing the resin with a carrier fluid and then adding particulates thereto, pursuant to support therefore being present in the specification as filed, such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Since Applicant has presented no further arguments with respect to the remaining claim limitations, the rejections thereof are maintained on the grounds of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/23/22